DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,369,375 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-11, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2016/0235511) in view of Guivernau et al (ES253659B1) and Chetair et al (US 2013/0045457).

 a lamp support structure (heating component 40) comprising a lamp support surface (second cover plate 50) having a concave curvature and a front surface having a convex curvature (see figure 2); 
a lamp (heating plate 42) comprising body having a front surface and a rear surface (see figure 2, where the front surface faces the first cover plate 46 and the rear surface faces the second cover plate 50) and a plurality of light emitters (LED 56) that generate light which is emitted from the rear surface of the flexible sheet body (see figure 2);
 the lamp (42) mounted to the lamp support surface of the lamp support structure (50) so that the rear surface of the flexible sheet body of the lamp assumes a concave curvature (see figures 2-3), thereby forming a lamp assembly (figures 2), the lamp operably coupled to a control circuit (within control unit 20) having a power source (power source 22, via power cord 26); and a guard component (dental tray 60) connected to the lamp assembly (40, see figure 1 over-molded is considered product by process claims are limited by and defined by process claim and reminded that product by process claims are limited by and defined by the process, and the determination of patentability is based on the product itself, See MPEP 2113), 
wherein a portion of the front surface of the lamp support structure and a portion of the front surface of the guard component meet at an interface (see figure 1, which shows the surface of the heating plate is being held adjacent to the front of the dental tray).
Kodama further discloses that the recess 30 which holds the lamp support structure at an interface, the example being an annular lip 32 as seen in figure 5 and alternative configurations 
Kodama fails to disclose the lamp body being flexible, the guard component formed of an elastomeric material and the portion of the front surface of the lamp support structure and the portion of the front surface of the guard component being level at the interface.
However, Guivernau teaches a guard component (splint 1) formed of an elastomeric material (par 58 of translation disclose the dental splint being made of silicon), and a portion of the front surface of the guard component (1) and a portion of the front surface of a lamp support structure (case 8 which includes light diode 14) meet at a level interface (see figures 1 and 3) for the purpose of removably attaching a light emitting assembly to the guard component  and uniformly distributing light (par 60 and 62).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to modify Kodama to have the guard component formed of an elastomeric material and the portion of the front surface of the lamp support structure and the portion of the front surface of the guard component being level at the interface, as disclosed by Guivernau  for the purpose of attaching the guard component to the lamp structure in a removable fashion which enables a distribution of light throughout the guard component. 
Additionally, Chetair teaches a lamp having a flexible sheet body (19a, see par 18 and 24).
Therefore it would be obvious to one of ordinary skill the art. By the effective filing date of the claimed invention, to modify Kodama to have a lamp sheet body which is flexible as disclosed by Chetair for the purpose of enabling easy manipulation and assembly of the lamp within the lamp assembly. 

In regard to claim 3, Kodama discloses  the lamp registration feature comprises: a first rib protruding from the lamp support surface that engages first and second corners of the flexible sheet body of the lamp; and a second rib protruding from the lamp support surface that engages third and fourth corners of the flexible sheet body of the lamp (where the cover perimeter is interpreted as a first and second rib due to the extension from the surface of 50 and where the components engage the four corners of the lamp sheet body).
In regard to claim 5, Kodama/Guivernau /Chetair disclose the claimed invention as set forth above in claim 1. Kodama discloses the guard component is an integrally formed monolithic mass (see figure 3) and Guivernau discloses the guard being made of the elastomeric material, for the reasons set forth above. 
In regard to claim 6, Kodama further discloses the guard component (60) comprises a frame portion (the border of positioning element 30) that seals a perimeter of the rear surface of the flexible sheet body of the lamp (see par 26 which discloses the positioning element being shaped and sized to receive the heating element which includes the sheet body), the frame portion of the guard component defining a window through which the rear surface of the flexible sheet body of the lamp remains exposed (see figure 5, and par 39 which discloses the recess 30 is transparent and thus keeps the lamp exposed).
In regard to claim 7, Kodama further discloses  the lamp support structure comprises an upper curved edge, a lower curved edge, a first side edge extending between the upper and lower 

    PNG
    media_image1.png
    410
    631
    media_image1.png
    Greyscale

Annotated figure 1
In regard to claim 8, Kodama/Guivernau /Chetair disclose the claimed invention as set forth above by claim 1. Kodama discloses the lamp support structure (40) comprises a curved plate (cover plate 46) section having a first thickness measured from the lamp support surface to the front surface of the lamp support structure (see figure 2); wherein the lamp (42) has a second thickness measured from the rear surface of the flexible sheet body to the front surface of the flexible sheet body (see figure 2), but fails to disclose any specifics on the dimensions of the thickness, specifically a ratio of the first thickness to the second thickness is in a range 0.5 to 2.5.
However, as Kodama discloses a lamp structure with a curved plate (46) and a lamp having a sheet body (42), both having a thickness, which enable attachment of the lamp to the lamp structure in an oral mouthpiece the general conditions of the claimed invention are In re Aller, 105 USPQ 233.
In regard to claim 10, Kodama further discloses the lamp support structure (40) comprises an anchor component (cover perimeter 52) and a curved support plate (second cover 48) that are coupled together to collectively define the lamp support structure (see figure 6 and par 32 which discloses the perimeters of the first and second cover being bonded together to create the component 40).
In regard to claim 11, Kodama further discloses the lamp support structure (40) further comprises a lamp retaining feature (second cover perimeter 52) that engages an upper or lower edge of the lamp (see figure 2, where the cover acts as a retaining feature, which engages the edges of 40 ).

    PNG
    media_image2.png
    410
    631
    media_image2.png
    Greyscale

Annotated figure 1A

an intraoral mouthpiece comprising: 
a lamp support structure (40) having an upper edge, a lower edge, a first side edge, and a second side edge (see annotated figure 1a);
 a lamp (heating plate 42) comprising a plurality of light emitters (LED 56) configured to generate light which is emitted from the lamp (par 34), the lamp mounted to the lamp support structure to form a lamp assembly (see figure 2), the lamp operably coupled to a control circuit (within control unit 20) having a power source (power source 22, via power cord 26); and 
a guard component (dental tray 60) coupled to the lamp assembly (see figure 1), the guard component (60) comprising a first wing portion extending beyond the first side edge of the lamp support structure and a second wing portion extending beyond the second side edge of the lamp support structure (see annotated figure 1A), 
wherein a portion of a front surface of the lamp support structure and a portion of a front surface of the guard component meet at an interface (see figure 1, which shows the surface of the heating plate is being held adjacent to the front of the dental tray).
Kodama further discloses that the recess 30 which holds the lamp support structure at an interface, the example being an annular lip 32 as seen in figure 5 and alternative configurations of the front surface of the lamp support structure and a portion of the front surface of the guard component (par 36).
Kodama fails to disclose the guard component formed of an elastomeric material, the portion of the front surface of the lamp support structure, the first and second wing portions forming flexible distal end portions of the intraoral mouthpiece, and the portion of the front surface of the guard component being level at the interface.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to modify Kodama to have the guard component formed of an elastomeric material and the portion of the front surface of the lamp support structure and the portion of the front surface of the guard component being level at the interface, as disclosed by Guivernau  for the purpose of attaching the guard component to the lamp structure in a removable fashion which enables a distribution of light throughout the guard component. 
Additionally, Chetair teaches a lamp having a flexible sheet body (19a, see par 18 and 24) and the first and second wing portion forming flexible distal end portions of the intraoral mouthpiece (par 3 discloses a dental tray which is flexible and as such would have flexible wings).
Therefore it would be obvious to one of ordinary skill the art. By the effective filing date of the claimed invention, to modify Kodama to have a lamp sheet body which is flexible as disclosed by Chetair for the purpose of enabling easy manipulation and assembly of the lamp within the lamp assembly.
In regard to claim 19, Kodama/Guivernau /Chetair disclose the claimed invention as set forth above in claim 1. Guivernau teaches  a guard component (splint 1) formed of an elastomeric material (par 58 of translation disclose the dental splint being made of silicon), for 
In regard to claim 20, Kodama further discloses the guard component (60) comprises an arcuate bite platform (bite tab 68) portion extending horizontally from the lamp, the arcuate bite platform portion having a first distal edge and a second distal edge, the first wing portion extending beyond the first distal edge of the bite platform and the second wing portion extending beyond the second distal edge of the bite platform (see figure 3-4).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Kodama in view of Guivernau et al and Chetair et al as applied to claim 1 above, and further in view of Min (US 2016/0271415).
In regard to claim 4, Kodama/Guivernau/Chetair disclose the claimed invention as set forth above in claim 1, but fail to disclose the lamp support structure further comprises at least one depression formed into the lamp support surface of the lamp support structure; and wherein the guard component comprises a pad portion in the depression that contacts a floor of the depression and the front surface of the flexible sheet body of the lamp.
However, Min teaches a lamp support structure (100) which comprises at least one depression (engagement holes 134) formed into the lamp support surface of the lamp support structure (see figure 4); and wherein a guard component (cavity wearing unit 300) comprises a pad portion (312) in the depression that contacts a floor of the depression and the front surface of the lamp (see par 65 which discloses the engagement of the protrusion with the engagement holes into the lower area of the holes in a press-fit manner).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kodama/Guivernau/Chetair to have the lamp .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama in view of Guivernau et al and Chetair et al as applied to claim 1 above, and further in view of Ray et al (US 2013/0175515).
In regard to claims 14 and 15, Kodama/Guivernau/Chetair disclose the claimed invention as set forth above in claim 1, but fails to disclose the flexible sheet body of the lamp comprises first and second electrical contacts for supplying electrical energy from the power source to the plurality of light emitters, each of the first and second electrical contacts having a contact surface that forms a portion of the front surface of the flexible sheet body of the lamp and the first electrical contact is an elongated strip that extends a length of the lamp adjacent an upper edge of the lamp, the second electrical contact is an elongated strip extending the length of the lamp adjacent a lower edge of the lamp, and wherein the first and second electrical contacts are electrically isolated from one another. 
However, Ray teaches a flexible sheet body (300/ figure 54) comprises first and second electrical contacts (310A/B) capable of supplying electrical energy from a power source to a plurality of light (10-100 J diodes) emitters (par 337), each of the first and second electrical contacts (310) having a contact surface that forms a portion of the front surface of the flexible sheet body (300) of the lamp (see figures 54 and 55) and the first and second electrical contact 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kodama/Guivernau/Chetair, by having the flexible sheet body of the lamp comprises first and second electrical contacts for supplying electrical energy from the power source to the plurality of light emitters, each of the first and second electrical contacts having a contact surface that forms a portion of the front surface of the flexible sheet body of the lamp and the first electrical contact is an elongated strip that extends a length of the lamp adjacent an upper edge of the lamp, the second electrical contact extends the length of the lamp adjacent a lower edge of the lamp, and wherein the first and second electrical contacts are electrically isolated from one another as taught by Ray, for the purpose of efficiently distributing current to the light emitting diodes.
Regarding the elongated strip, it is an obvious design choice to have the electrical contact be an elongated strip, and since a change in the shape is a matter of choice which one of ordinary skill in the art would have found obvious in absence of persuasive evidence to the contrary. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Claims 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama in view of Guivernau et al and Chetair et al as applied to claim 1 and 16 above, and further in view of Rizoiu et al (US 6,616,447).
In regard to claim 13, Kodama/Guivernau/Chetair disclose the claimed invention as set forth above in claim 1, but fails to disclose the flexible sheet body of the lamp comprises a flexible lens plate having a front surface and a rear surface; and wherein the plurality of light 
Rizoiu teaches a lamp (electromagnetic radiation source 20) with a flexible sheet body (light source panel 24/ transparent panel 28/ reflective panel 34) comprising a flexible lens plate (28) having a front surface (bottom side) and a rear surface (top side); and wherein the plurality of light emitters are light emitting diodes (LEDs 22) printed to the front surface of the flexible lens plate, the rear surface of the lens plate forming the rear surface of the flexible sheet body of the lamp (see figure 1e) for the purpose of protecting and supporting the LEDs  (col 5, lines 44-46).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kodama/Guivernau/Chetair to have the flexible sheet body of the lamp comprises a flexible lens plate having a front surface and a rear surface; and wherein the plurality of light emitters are light emitting diodes printed to the front surface of the flexible lens plate, the rear surface of the lens plate forming the rear surface of the flexible sheet body of the lamp as disclosed by Rizoiu for the purpose of protecting and supporting the LEDs.  
In regard to claim 17, Kodama/Guivernau/Chetair disclose the claimed invention as set forth above in claim 16, Kodama discloses wherein the rear surface of the flexible sheet body of the lamp has a concave curvature (see figure 2), but fails to disclose the lamp a flexible sheet body having a front surface and a rear surface and the plurality of light emitters embedded within the flexible sheet body such that light generated by the plurality of light emitters is emitted from the rear surface of the flexible sheet body.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kodama/Guivernau/Chetair to have the lamp a flexible sheet body having a front surface and a rear surface; the plurality of light emitters embedded within the flexible sheet body such that light generated by the plurality of light emitters is emitted from the rear surface of the flexible sheet body; and wherein the rear surface of the flexible sheet body of the lamp has a concave curvature as disclosed by Rizoiu for the purpose of protecting and supporting the LEDs.  
In regard to claim 18, Kodama further discloses the guard component (60) comprises a frame portion defining a window (30) through which the rear surface of the flexible sheet body of the lamp is exposed (see figure 3).
Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 In regard to claim 9, the closest prior art of record is Chetair, which discloses a housing (11)containing the control circuit (19b); and the intraoral mouthpiece coupled to and extending from the housing (see figure 1 and par 17 which discloses a mouth tray 30 being attached to the housing 11) and that there is an anchor element (elevated portion 13) which connects to the mouthpiece (see par 17), however Chetair and the other prior art of record fails to disclose or render obvious the lamp support structure comprising the anchor element extending from the front surface of the lamp support structure that mates with the housing to fix the intraoral mouthpiece to the housing in combination with all intervening claim limitations. 
In regard to claim 12, the closest prior art of record is Kodama which discloses a lamp retaining feature (second cover perimeter 52), but the prior art of record fails to disclose or render obvious the lamp retaining feature has a notch in the upper or lower edge of the lamp in combination with all intervening claim limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772